Citation Nr: 1731061	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO. 13-19 205	)	DATE
  )
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office RO in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for headaches.

2. Entitlement to service connection for sleep apnea, claimed as a sleep disorder and/or breathing disorder (also referred to herein simply as "sleep apnea.").

3. Entitlement to service connection for a disorder manifested by muscle and joint pain, to include fibromyalgia.

4. Entitlement to service connection for a disorder manifested by fatigue, to include chronic fatigue syndrome.

5. Entitlement to service connection for a viral disorder/syndrome. 


ORDER

Reopening of the claim of entitlement to service connection for headaches is denied.

Service connection for sleep apnea, claimed as a sleep disorder and/or breathing disorder, is denied.

Service connection for a disorder manifested by muscle and joint pain is denied.

Service connection for a disorder manifested by fatigue is denied.

Service connection for a viral disorder/syndrome is denied. 


FINDINGS OF FACT

1. In a June 2010 Board decision, a claim of entitlement to service connection for headaches was denied; the evidence of record at that time established a diagnosis of tension headaches and established an in-service head laceration injury, but did not substantiate a nexus between the post-service disability and in-service injury.

2. To the extent the evidence received since the June 2010 Board decision addresses the unestablished fact of a nexus to service, it does not raise a reasonable possibility of substantiating the claim. 

3. The Veteran's sleep disorder and breathing disorder symptoms have been attributed to the known diagnosis of obstructive sleep apnea; a sleep or breathing disorder is not related to injury or disease in service.

4. The Veteran does not have fibromyalgia or any undiagnosed qualifying chronic disability manifested by muscle and joint pain.

5. The Veteran does not have chronic fatigue syndrome or any undiagnosed qualifying chronic disability manifested by fatigue.

6. The Veteran does not have an undiagnosed qualifying chronic disability manifested by a viral disorder/syndrome.


CONCLUSIONS OF LAW

1. The June 2010 Board decision is final with respect to the claim of entitlement to service connection for headaches. 38 U.S.C.A. § 7105 (West 2014).

2. The criteria for reopening of the claim of entitlement to service connection for headaches have not been met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 3.310 (2016).

3. Sleep apnea, claimed as a sleep disorder and/or breathing disorder sleep disorder, was not incurred in or as a result of active duty service. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).

4. A disorder manifested by muscle and joint pain was not incurred in or as a result of active duty service. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).

5. A disorder manifested by fatigue was not incurred in or as a result of active duty service. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).

6. A viral disorder/syndrome was not incurred in or as a result of active duty  service. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is a veteran (the Veteran) who had active duty service from July 1989 to July 1992. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the RO in Nashville, Tennessee on behalf of the RO in Roanoke, Virginia.

In October 2016, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board. See 38 C.F.R. § 20.700(e) (2016). A transcript of the hearing is associated with the claims file.

The Board acknowledges that testimony was taken at the Board hearing regarding a claim of entitlement to service connection for left-ear hearing loss, which was denied by the RO in an August 2011 rating decision. While the Veteran filed a Notice of Disagreement regarding that claim in July 2012, he filed a VA Form 21-4138 (Statement in Support of Claim) in January 2013 expressing his desire to withdraw the appeal of that matter. As the Veteran communicated his intent to the RO in writing in the format mandated by 38 C.F.R. § 20.204, as of that date, the appeal of that matter has ceased to exist. See Hanson v. Brown, 9 Vet. App. 29 (1996) (when a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable). Accordingly, the Board does not have jurisdiction of that matter regardless of whether testimony was taken at the hearing. If the Veteran wishes to file a new claim, he should contact the RO.

The Veteran submitted additional medical evidence after the most recent Supplemental Statement of the Case and did not specify whether he wished to have the claim remanded to the RO for initial consideration of this evidence. A recent amendment to governing law (38 U.S.C.A. § 7105) stipulates that, with respect to claims for which a substantive appeal is filed on or after the date that is 180 days after the Aug. 6, 2012, date of the enactment of the amendment, i.e., February 2, 2013, such evidence shall be subject to initial review by the Board unless the claimant or the claimant's representative, as the case may be, requests in writing that the agency of original jurisdiction initially review such evidence. As the current appeal was perfected by a substantive appeal received in July 2013, the Board will consider this evidence in the first instance.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(1).

The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(2). 

The Veteran in this case served aboard the USS America (CV-66), which operated in the Red Sea during Operation Desert Shield/Desert Storm. Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary. To constitute a "qualifying" chronic disability, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

The term "objective indications of chronic disability" includes both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(3).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: Fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, menstrual disorders. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(b). 

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): An undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: Chronic fatigue syndrome; Fibromyalgia; Irritable bowel syndrome; Any diagnosed illness that the Secretary determines warrants a presumption of service-connection; or Any other illness that the Secretary determines meets the following criteria for a medically unexplained chronic multisymptom illness. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic. The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. A chronic disability resulting from an undiagnosed illness shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar. A disability shall be considered service connected for purposes of all laws of the United States. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(4). 

The applicable presumptive period specified in 38 C.F.R. § 3.317(a)(1)(i) has been extended several times and it currently ends December 31, 2021. 

Compensation shall not be paid if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(c).

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for headaches.

The Board previously denied service connection for headaches in a June 2010 decision. As reconsideration of the Board's decision has not been ordered and as no other exception to finality applies, that decision is final as to the evidence then of record, and is not subject to revision on the same factual basis. 38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. § 20.1100(a).

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). The Veteran requested to have the previously denied claim reopened in October 2010. New evidence is defined as evidence not previously submitted to agency decision makers and material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). 

To reopen a claim, it is not required that new and material evidence be received as to each previously unproven element of a claim. Where a prior denial was based on lack of current disability and nexus, newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination. See Shade v. Shinseki, 24 Vet. App. 100 (2010).

For purposes of the "new and material" analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

At the time of the June 2010 decision, the evidence established that the Veteran sustained a 2 millimeter head laceration in the service and that he had a current diagnosis of tension headaches. The evidence included a November 2009 medical opinion that his headaches were not related to service and that he did not sustain a traumatic brain injury in service. 

The Board acknowledges that the June 2010 discussion was limited to a direct service connection theory of etiology and that the Veteran is now asserting his headaches are due to undiagnosed illness. However, the United States Court of Appeals for Veterans Claims has held that a new theory of etiology does not constitute a new claim where the same disability is sought. See Ashford v. Brown, 10 Vet. App. 120, 123 (1997). The Board finds, therefore, that the Veteran's current claim for service connection for headaches is not a "new" claim, and that new and material evidence is required in order for the Board to consider the substantive merits of the claim for service connection, regardless of the Veteran's current theory regarding a nexus to service.

The evidence received since June 2010 includes a VA Examination dated May 2013, which, consistent with the prior examination, includes a diagnosis of simple tension headache unrelated to an in-service scalp laceration or head injury. The examiner opined that the headaches are not as likely as not incurred in or caused by service. The rationale was that the 2 millimeter laceration documented in the service treatment records was not to the level of a traumatic brain injury nor was the portrayal of events in those records diagnostic of a traumatic brain injury. In essence the Veteran did not have a brain injury. The headache pattern he describes and what has been described in the record is not a head or brain injury residual. The Veteran does not have typical headache pattern found with head trauma. 

A February 2011 VA General Medical Examination also includes a diagnosis of tension headaches. 

While the May 2013 examination addresses the unestablished fact of etiology, as it is decidedly against the claim, it cannot be held to raise a reasonable possibility of substantiating it. Moreover, it does not purport to contradict the prior evidence attributing headaches to a known clinical disease for purposes of the Gulf War provisions. Accordingly, the Board finds that new and material evidence has not been received; and, reopening of the claim of entitlement to service connection for headaches is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Entitlement to service connection for sleep apnea.

Service treatment records reveal no treatment for sleep problems. He complained of trouble breathing on April 23-24, 1990, in conjunction with a productive cough and yellowish phlegm. This was attributed to an upper-respiratory infection. At service separation in June 1992, the Veteran's lungs, mouth, and throat, were clinically normal and the Veteran reported no history of, or current, throat trouble or shortness of breath. 

Post-service treatment records establish a diagnosis of obstructive sleep apnea. An October 27, 2011, letter from the Sleep Clinic at the VA Medical Center in Salem, Virginia states that the results of a sleep study revealed obstructive sleep apnea. The report of a VA General Medical Examination dated February 2011 reveals the Veteran's breathing problems are related to his sleep apnea. Accordingly, as all symptoms are attributed to a known clinical disease, the Gulf War provisions are not for application. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

There is no medical opinion that purports to relate sleep apnea to service. A May 2013 VA examination includes the opinion that there is no evidence in the current record indicating that sleep apnea was caused by any event in military service. The examiner reasoned that the Veteran was discharged without residual conditions. The examiner also opined that the Veteran's sleep apnea is not caused by his head injury that occurred during his active duty service. 

After a review of all of the evidence, the Board finds that sleep apnea is not related to service and is not proximately due to, a result of, or aggravated by a service-connected disability. 

While the Veteran is competent to describe his symptoms, to the extent he contends that sleep apnea began in service, the normal examination findings at service separation, and his denial of any associated symptoms, are more reliable and persuasive evidence. While he is competent to describe his observable symptoms, he is not competent to relate a temporally remote incurrence of sleep apnea to service. 

In light of these findings, the Board concludes that service connection for a sleep disorder and breathing disorder is not warranted. In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against each claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Entitlement to service connection for a disorder manifested by muscle and joint pain, to include fibromyalgia.

Service treatment records reveal no treatment for fibromyalgia or generalized muscle and joint problems. At service separation in June 1992, his extremities and spine were clinically normal and the Veteran reported no history of, or current, swollen joints, painful joints, joint deformity, or arthritis. 

The report of a VA General Medical Examination dated February 2011 reveals that, over the last 2-3 years the Veteran said he had been having episodes of burning sensation in the bilateral lower legs, which can wake him up at night. Pain was localized from his knees down to the ankles and would last 5 - 10. These episodes were occurring 2 - 3 times per week. When they occur, he has to get up and walk. Moving around helps ease the pain. His posture and gait were normal. Upper and lower extremity muscle strength was 5/5 with no atrophy, joint swelling, effusion, tenderness, or laxity. All joints had full range of motion. The diagnosis was a normal musculoskeletal and neurological examination.

A March 15, 2011, VA Nerve Conduction Velocity (NCV) study reveals complaint of episodic moderate burning pain in the bilateral lower legs. Findings were reported as "may indicate a sensory neuropathy (Virtual VA record 04/18/2013). 

An October 27, 2011, Electromyelogram (EMG) and NCV study reveals the Veteran's complaint of a loss of pain sensation and night time pain in both legs for about two years. He wakes up with the leg pains. There was no pain or swelling of joints. The impression was an abnormal NCV test and normal EMG of the bilateral lower extremities, consistent with a sensory motor mononeuropathy multiplex (VBMS record 05/21/2012). 

After a review of all of the evidence, the Board finds that the Veteran's lower extremity pain has been attributed to the known clinical disease of sensory motor mononeuropathy multiplex. Accordingly, the Gulf War provisions are not applicable. He does not have fibromyalgia. And, he does not have any undiagnosed qualifying chronic disability manifested by muscle or joint pain. 

While the Veteran is competent to describe his symptoms, he is not competent to relate symptoms to a diagnosis of fibromyalgia or undiagnosed qualifying chronic disability. 

In light of these findings, the Board concludes that service connection for a disorder manifested by muscle and joint pain is not warranted. In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Entitlement to service connection for a disorder manifested by fatigue, to include chronic fatigue syndrome; service connection for a viral disorder/syndrome. 

Service treatment records reveal no treatment for fatigue problems. He was treated on April 23-24, 1990, for an upper-respiratory infection. He was treated on December 10, 1991, for viral syndrome with symptoms of fever/chills, body aches, and dizziness. At service separation in June 1992, all pertinent systems were clinically normal and the Veteran reported "I feel fine." 

An August 11, 2008, private treatment report notes that the Veteran complained of symptoms of sweating and fatigue the prior day, as he slept all day. There were no symptoms of upper-respiratory infection but he had a headache behind the right eyeball. He noticed aching in his feet and hands. He noticed some low back pain as well. The examiner concluded that he could not pinpoint a diagnosis, but it may be a nonspecific viral syndrome (VBMS record 07/21/2011). 

An August 21, 2008, follow up evaluation notes that dizziness was worse with change in position and also present when driving. The episodes would vary in duration and he had not taken any medication for them. Back pain and headaches had resolved. He stated that he had a rash over his whole body the previous week that had since resolved. No diagnosis was rendered (VBMS record 07/21/2011). 

A March 17, 2010, Pulmonary Consult notes that the Veteran reported not getting refreshing sleep, but did not experience daytime somnolence or fatigue (VBMS record 12/13/2010). 

The report of a VA General Medical Examination dated February 2011 reveals, for the prior year, he had been having fatigue. He felt well rested when awakening with use of CPAP at night, but by 3-4 in the afternoon, he felt extreme fatigue. 

A July 2012 VA Infectious Diseases and Chronic Fatigue Syndrome Examination includes the Veteran's statement that, in 2008, he had symptoms of sweating, fever, and fatigue. He saw a private family doctor who did blood work and placed him on a course of antibiotics. The symptoms resolved in 1-2 weeks. The course of the entire illness was 3 weeks. The condition had not returned. The examiner found that the Veteran does not have a chronic viral disability. The Veteran had what appeared to have been a self-limited non-repeating infection in 2008 that was successfully treated with doxycycline. Assuming this was an infectious process, then a bacterial source was thought more likely. Since the symptoms had not recurred, this disorder was cured according to the examiner. 

The examiner opined that the Veteran's claimed chronic viral disability was less likely as not (less than 50% probability) incurred in or caused by in-service illness. The examiner reasoned that, as the disorder appeared 16 years after the Veteran's service in the Gulf, and as there was no evidence for or report of any environmental exposure, nor were there any symptoms similar to this reported the entire time between his service and the development of these symptoms, this would be an isolated unrelated event.

After a review of all of the evidence, the Board finds that the Veteran does not have chronic fatigue syndrome or any undiagnosed qualifying chronic disability manifested by fatigue, and does not have a chronic viral disorder/syndrome. 

While the Veteran has certainly complained of fatigue for several years, this is at least in part due to a known clinical disease, i.e., viral or bacterial infection, successfully treated in 2008. However, as found by the July 2012 examiner, this was not a chronic disorder, but a cured infection. 

There appears no medical finding that would support the existence of a chronic disability manifested by fatigue, whether chronic fatigue syndrome or undiagnosed disability. It requires more than the mere lack of a diagnosis to find a qualifying chronic disability. In this case, the evidence consists of symptoms only with no finding of a disability. 

While the Veteran is competent to describe his symptoms, he is not competent to relate symptoms to a chronic disability. In light of these findings, the Board concludes that service connection for a disorder manifested by fatigue is not warranted. The Board also concludes that service connection for a viral disorder/syndrome is not warranted. 

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against each claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: Veterans of Foreign Wars of the United States

Department of Veterans Affairs


